DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “Kanno fails to teach or suggest distinct first and second conductive wires, each of the conductive wires having, respectfully, "Ni number of turns with spaced apart first and second first coil ends" and "N2 number of turns with spaced apart first and second first coil ends," as recited in claim 1. Rather, Kanno discloses a single coil, having multiple tap locations or points on said single coil that current flows through and may switch on and off. Such locations on the coil are not coil ends of distinct conductive wires or coils, but are just locations on a single coil. See Kanno at [0057] (disclosing the "spiral wiring 201... composed of three wiring portions 201a, 201b, and 201c."), FIG. 3. As shown in FIG. 3 of Kanno above, the three wiring portions 201a, 201b, and 201c are not distinct conductive wires. Indeed, Kanno discloses that these are "portions" rather than different conductive wires. Thus, Kanno does not teach or suggest "a first conductive wire ..." and "a second conductive wire . .. ," as recited in claim 1.”
The Examiner cannot concur with the Applicant, as the limitation in question does not limit the coils to be coils which are not connected by a portion of wire or some other connection circuit. The disclosure presents in Figs. 2-4 coils with first and second coils which are clearly connected by a 
Further, regarding claim 1, Applicant argues that “Baarman does not teach or suggest an antenna having "a tunable inductance" that is "generatable by the selection circuit," as recited by claim 1. Rather, as cited in the Office action, Baarman discloses a power supply "capable of being selectively energized to produce a range of inductive power associated with a different power class." In this respect, Baarman, at best, discloses "a range of inductive power" and does not teach or suggest "a tunable inductance" that is "generatable by the selection circuit," as recited by claim 1. Thus, Baarman does not teach or suggest claim 1.”
The Examiner cannot concur with the Applicant, as the limitation in question is taught by Baarman. The power that Baarman is generating is directly proportional to the inductance generated by the coils. This inductance varies based on the coils included or excluded by the selector circuit ([0005]). Each coil is capable of having its resonance frequency adjusted ([0005]) which would be done by adjusting its inductance. The disclosure of Applicant’s discusses this very operation (see [0006], [0019]). As the functionality of the two apparatus fall under the same operation by adjusting the same parameter, Baarman teaches the limitation in question.
Therefore, the rejection of the claims stand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (U.S. Patent Application No. 20110241437), hereinafter known as Kanno, in view of Takahashi et al. (U.S. Patent Application No. 20070095913), hereinafter known as Takahashi.
Regarding claim 1, Kanno teaches (Fig. 3) an antenna, comprising:
a first conductive wire (201b and 201c) forming a first coil having N1 number of turns (see Fig. 3) with spaced apart first and second, first coil ends (205c and 205a, respectively), wherein the first coil is capable of generating a first inductance ([0032], “The series resonant circuit has its inductance varied according to which current path has been chosen by selectively turning ON one of the switches.”);
a second conductive wire (201a) forming a second coil having N2 number of turns (see Fig. 3) with spaced apart first and second coil second ends (205a and 203, respectively), wherein the second coil is capable of generating a second inductance ([0032]), 
at least one terminal (one of 215c or 216) electrically connected to at least one of the ends of the first and second coils (see Fig .3)
a selection circuit (209a-209c, 211a-211c, and 220) electrically connected to the at least one terminal or at least one of the ends of the first and second coils (see Fig. 3), wherein the selection circuit actively monitors and measures the electrical impedance at the respective antenna connections and combinations thereof ([0054]); and

Kanno does not teach a substrate, but does teach using the antenna within a multitude of electronic devices ([0120]). Thus, a person of ordinary skill in the art would be motivated to find a substrate to mount the antenna for incorporation within these electronic devices.
Takahashi teaches (Figs. 1, 2, 4A, 4B, and 9) a first conductive wire (11) forming a first coil having N1 number of turns (see Fig. 7) with spaced apart first and second first coil ends (two of 15 connected to 11) contactable to a substrate surface (10), wherein the first coil is configured to generate a first inductance ([0102]);
a second conductive wire (12) forming a second coil having N2 number of turns (see Fig. 9) with spaced apart first and second coil ends (two of 15 connected to 12), the second coil capable of generating a second inductance ([0102]).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to use the substrate of Takahashi in the antenna apparatus of Kanno since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) In this case, the substrate of Takahashi provides stability and protection for the antenna coils, which would be utilized in the same fashion in the incorporation of Kanno into electronic devices.
Regarding claim 2, Kanno further teaches (Fig. 3) a second terminal (other of 215c and 216) and a third terminal (215b or 215c), wherein the second terminal electrically connects to the first or second end of the second coil (see Fig. 3) and the third terminal electrically connects along either of the first or second coils (see Fig. 3).
Regarding claim 3, Kanno further teaches (Fig. 3) wherein a tunable inductance (variable impedance, [0051]) or frequency (a frequency, [0067])) is generatable by selecting a connection between two of the first, second and third terminals ([0032], selecting section 220, [0054]).
Regarding claim 4, Kanno further teaches (Fig. 3) wherein the selection circuit is an electrical switch circuit (see Fig. 3).
Regarding claim 5, Kanno further teaches (Fig. 3) wherein the electrical switch circuit detects and analyzes the electrical impedance of either or combination thereof of the first and second coils ([0054]).
Regarding claim 6, Kanno further teaches (Fig. 3) wherein an operating frequency of either or combination thereof of the first and second coils is selected based on the electrical impedance value ([0053]).
Regarding claim 7, Kanno further teaches (Fig. 3) wherein the selection circuit connections generate an inductance value at a desired operating frequency or frequencies (variable impedance, [0051], a frequency, [0067])).
Regarding claim 9, Kanno further teaches (Fig. 3) wherein the electrical switch circuit selects a connection between the first or second coils, or selects either of the first or second coils individually ([0067]).
Regarding claim 10, Kanno further teaches (Fig. 3) wherein the electrical switch circuit at least one capacitor having a first capacitance (one of 209a-c).
Regarding claim 11, Kanno further teaches (Fig. 3) wherein the selection circuit further electrically connects to the second and third terminals, wherein actuation of the selection circuit electrically connects two of the three terminal ends so that an operating frequency is modified ([0066]).
Regarding claim 12, Kanno further teaches (Fig. 3) wherein the selection circuit comprises at least one of an electrical component selected from the group consisting of a resistor, a capacitor, and an inductor (see Fig. 3, 209a-209c are capacitors).
Regarding claim 13, Kanno further teaches (Fig. 3) wherein the third terminal of the antenna is electrically connected to an electrical switch circuit (211a or 211b) comprising at least one capacitor (209a or 209b), wherein the electrical switch circuit is electrically connected to the second end of the first coil and the first end of the second coil (see Fig. 3), and wherein actuation of the electrical switch electrically connects two of the three antenna terminal ends so that an antenna operating frequency is modified ([0054]).
Regarding claim 14, Kanno further teaches (Fig. 3) wherein each terminal has a terminal lead portion (207a-207c and 213) that extends between a coil connection point and a terminal end (see Fig. 3), the coil connection point electrically connected to one of either of the first and second conductive wires of the first and second coils, respectively (see Fig. 3)., 
Regarding claim 15, Kanno further teaches (Fig. 3) wherein the terminal lead portion extends over at least a portion of either of the first and second conductive wires of the first and second coils, respectively (see Fig. 3, 207a, 207b, and 213 extend over the first coil).
Regarding claims 16 and 17, Kanno further teaches (Fig. 3) wherein an electrical signal selected from the group consisting of a data signal, an electrical voltage, an electrical current, and combinations thereof is receivable or transmittable by at least one of the first and second coils ([0013], “A wireless power transmission system according to the present invention is designed to transmit power over a resonant magnetic field”).
Regarding claim 18, Kanno and Takahashi teaches the limitations of claim 1, and Takahashi further teaches (Figs. 1, 2, 4A, 4B, and 9) wherein the substrate comprises material composed of an electrically insulative material selected from the group consisting of a polyimide, an acrylic, fiberglass, . 
Claims, 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (U.S. Patent Application No. 20130076154), hereinafter known as Baarman, in view of Takahashi.
Regarding claim 1, Baarman teaches (Figs. 5, 6. and 8) a first conductive wire (614) forming a first coil having N1 number of turns (see Fig. 6) with spaced apart first and second first coil ends (where 612 connects to 614), wherein the first coil is capable of generating a first inductance ([0004]);
a second conductive wire (one of 410 or 412) forming a second coil having N2 number of turns (see Fig. 4) with spaced apart first and second coil ends (where 420 connects to 410 or 412) the second coil capable of generating a second inductance ([0004]);
at least one terminal (one of the connection points between 420 and 414) electrically connected to at least one of the ends of the first and second coil (see Fig. 4), 
a selection circuit (420) electrically connected to the at least one terminal (see Fig. 4) or at least one of the ends of the first and second coils (see Fig. 4), wherein the selection circuit actively monitors and measures the electrical impedance at the respective antenna connections and combinations thereof ([0047]); and 
wherein a tunable inductance is generatable by the selection circuit actively connecting and/or disconnecting various regions or specific locations along the coils. ([0046], “However, as previously 
Baarman does not teach a substrate.
Takahashi teaches the limitations as shown above.
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to use the substrate of Takahashi in the antenna apparatus of Kanno since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) In this case, the substrate of Takahashi provides stability and protection for the antenna coils, which would be utilized in the same fashion in the incorporation of Baarman into electronic devices.
Regarding claim 4, Baarman further teaches (Figs. 5, 6. and 8) wherein the selection circuit is an electrical switch circuit (see Fig. 8, multiple switches shown).
Regarding claim 8, Baarman further teaches (Fig. 5, 6, and 8) wherein the electrical switch circuit is electrically connected in series between the first and second coils. (see Fig. 8, multiple switches in series).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (or Baarman) and Takahashi as applied to claim 1 above, and further in view of Kurs (U.S. Patent Application No. 20100164296), hereinafter known as Kurs.
Regarding claims 19, and 20, Kanno and Takahashi teach the limitations of claim 1, but do not teach further details regarding the antenna.
Kurs teaches (Fig. 10) an antenna (1001A), 

wherein the antenna is capable of receiving or transmitting frequencies of at least 100 kHz ([0208]).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to tune the antenna of Kanno and Takahashi to the frequency coverage of Kurs because 6.78 MHz is a standard frequency set as an ISM band for wireless power transfer, which is within the knowledge of a skilled artisan.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention to modify the antenna apparatus of Kanno and Takahashi with the frequency coverage of Kurs, providing the ability to transfer power wirelessly, to arrive at the invention of claims 19 and 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896